Beade, J.
.The decree was entered at Spring Term 1866, and the Fi. Fa. before ns, issued July 13th 1868. This was more than a year and a day after the rendition of the decree.
General Sickles’ Order, No. 10, (April 11th 1867,) which was cited by the plaintiff, did not prevent the lapse of time from rendering the decree dormant, if for no other reason, because this effect had already been produced when the Order was issued.
The case of Neely v. Craige, Phil. 187, is an authority to .show that the Acts of 1865-’66, c. 50, and 1866-’67, c. 17, do not prevent decrees from becoming dormant, and, for the reasons there assigned, we affirm the order of the Court Below.
Pee. Curiam. Order accordingly.